Title: To James Madison from James Monroe, 28 March 1814
From: Monroe, James
To: Madison, James


        
          Sir,
          Department of State March 28th. 1814
        
        In compliance with the resolution of the Senate of the 26 inst, I have the honor to transmit herewith copies of the Commissions heretofore granted by the President of the United States, in the recess of the Senate, to William Paca as Judge of the Maryland District, to William Nelson as Attorney of the Virginia District, to John Rutledge as Chief Justice of the United States, and to Albert Gallatin, John Quincy Adams and James A. Bayard as Envoys Extraordinary and Ministers Plenipotentiary to negotiate a Treaty of Peace with Great Britain. I have the honor to be with great respect & consideration Sir, your Ob Sert.
        
          Jas Monroe
        
      